Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.
NTSC, LLC d/b/a Rookies Sports Bar & Grill,
Respondent.

Docket No. C-12-536
FDA Docket No. FDA-2012-H-0344

Decision No. CR2550

Date: June 11, 2012

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) initiated the above-captioned matter when it
filed an Administrative Complaint for Civil Money Penalties (complaint) with the Civil
Remedies Division and the Food and Drug Administration’s (FDA) Division of Dockets
Management. CTP seeks to impose civil money penalties under the Federal Food, Drug,
and Cosmetic Act (Act) and the Act’s implementing regulations.

The complaint alleges the following facts. Respondent owns an establishment in Denver,
Colorado that sells tobacco products. CTP conducted inspections of the establishment on
April 21, 2011, November 7, 2011, and November 19, 2011. During the April 21, 2011
inspection, an FDA-commissioned inspector observed that Respondent:

Fail[ed] to sell cigarettes or smokeless tobacco in a direct, face-to-face exchange
without the assistance of any electronic or mechanical device in a facility that does
not ensure that no person younger than 18 years of age is present or permitted to
enter, at any time, as required by 21 C.F.R. § 1140.14(c) and 1140.16(c); and
2

[failed] to ensure that all violative [sic] [were] removed or [were] brought into
compliance with requirements of 21 C.F.R. Part 1140, as required by 21 C.F.R.
§ 1140.14(e).

(Compl. § 10.)

CTP issued a warning letter, received by Respondent on July 19, 2011, specifying the
violations that the inspector observed. The letter warned Respondent that a failure to
correct violations could result in the imposition of civil money penalties and that it was
Respondent’s responsibility to ensure compliance with the law. (Compl. J 10.) The CTP
did not receive a response to the warning letter. (Compl. § 11.)

During a two-part inspection on November 7, 2011, and November 19, 2011,FDA-
commissioned inspectors observed that:

A] minor was able to enter [Respondent’s] facility and attempt to purchase
tobacco products from a vending machine. The bartender in the establishment
provided the minor change, which the minor then put into the machine. The
vending machine malfunctioned and the bartender refunded the minor’s money.
The bartender commented that the vending machine was “working just fine
yesterday.”

(Compl. § 9.)

In compliance with 21 C.F.R. §§ 17.5 and 17.7, CTP served Respondent with the
complaint on April 11, 2012, via United Parcel Service. CTP charged Respondent with
violating 21 C.F.R. § 1140.14(c) (use of a vending machine in a non-exempt facility) and
21 C.F.R. § 1140.14(e) (failure to remove all violative items or bring them into
compliance). CTP seeks to impose a $500 civil money penalty based on three alleged
violations of the regulations in a 24-month period. (Compl. § 13.)

Both the cover letter to the complaint and the complaint provided detailed instructions
related to filing an answer and requesting an extension of time to file an answer. The
letter and complaint stated that failure to file an answer could result in the imposition of a
civil money penalty against Respondent. Respondent neither filed an answer nor
requested an extension of time within the 30-day time period prescribed in 21 C.F.R.

§ 17.9.

If a respondent does not file an answer within 30 days of a properly served complaint, the
regulations provide that the:
3

presiding officer shall assume the facts alleged in the complaint to be true,
and if such facts establish liability under the relevant statute, the presiding
officer shall issue an initial decision within 30 days of the time the answer
was due, imposing: (1) The maximum amount of penalties provided for by
law for the violations alleged; or (2) The amount asked for in the complaint,
whichever amount is smaller.

21 C.F.R. § 17.11(a). Further, a failure to file a timely answer means that “respondent
waives any right to a hearing and to contest the amount of penalties and assessments”
imposed in the initial decision. 21 C.F.R. § 17.11(b).

Accepting the facts alleged in the complaint as true, I find that those facts establish
Respondent’s liability under the Act. See 21 U.S.C. §§ 333(f)(9), 387c(a)(7)(B), 387£(d);
21 C.F.R. § 1140.14. Lalso find that CTP’s request to impose a $500 civil money penalty
is permissible. See 75 Fed. Reg. 73,951, 73,954 (Nov. 30, 2010) (to be codified at 21
C.F.R. § 17.2).

Order

For the reasons stated above, Respondent is directed to pay a civil money penalty in the
amount of $500. This Order becomes final and binding upon both parties within 30 days
of the date of its issuance pursuant to 21 C.F.R. § 17.11(b).

/s/
Scott Anderson
Administrative Law Judge

